           Case 1:20-cv-00170-AWI-SAB Document 12 Filed 04/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CARLA ROUNDS,                                       Case No. 1:20-cv-00170-AWI-SAB

12                  Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE
13           v.
                                                         (ECF Nos. 9, 11)
14   BOARD OF TRUSTEES OF THE
     CALIFORNIA STATE UNIVERSITY,
15
                    Defendant.
16

17

18          Carla Rounds (“Plaintiff”) filed this action against the Board of Trustees of the California

19 State University in the Superior Court for the State of California in the County of Stanislaus on
20 December 16, 2019. (ECF No. 1.) On January 31, 2020, Defendant removed the action to the

21 Eastern District of California. (Id.)

22          The mandatory scheduling conference was held on April 17, 2020. Counsel Jennifer

23 Perkell and Brandon Fields appeared telephonically for Defendant. Plaintiff did not appear for

24 the conference. Due to Plaintiff’s failure to appear at the scheduling conference, an order issued

25 on this same date requiring Plaintiff to show cause why sanctions should not issue for the failure

26 to appear at the mandatory scheduling conference within seven days. On April 21, 2020,
27 Plaintiff filed a response to the order to show cause.

28          The Court has read and considered Plaintiff’s response and the order to show cause shall


                                                     1
            Case 1:20-cv-00170-AWI-SAB Document 12 Filed 04/21/20 Page 2 of 2


 1 be discharged.

 2          Accordingly, the April 17, 2020 order requiring Plaintiff to show cause is HEREBY

 3 DISCHARGED.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     April 21, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
